DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims filed on 06/15/2019 have been entered. Claims 1-10 are pending in the instant patent application. This Non-Final Office Action is in response to the claims filed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-4, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-4 are directed to the abstract idea of assessing and providing long-term indicators of sentiment.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites assigning a maximum aggregation factor that is associated with a particular time period; receiving a plurality of time increments over the time period, wherein each time increment has a characteristic baseline incremental sentiment value (BISV) and incremental sentiment value (ISV); for each time increment, subtracting the BISV from the ISV to form a BISV/ISV difference value; normalizing the BISV/ISV difference value by dividing by the maximum possible difference, thereby determining a modulator; for each time 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, most notably marketing and sales activities. In addition, the “substracting”, “normalizing” and “modulating” limitations fall within the Mathematical Concepts grouping of abstract ideas due to the mathematical calculations performed.
	Accordingly, the claim recites an abstract idea and dependent claims 2-4 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Furthermore, there are no additional elements that would integrate the judicial exception into a practical application.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include the generic elements described in the Applicant’s specification in at least Para 00296-00306. These elements do not amount to more than the abstract idea because it adds 
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 5-6, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 5-6 are directed to the abstract idea of assessing indicators of sentiment.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 5, claim 5 recites receiving a plurality of aggregate sentiment values, wherein each aggregate sentiment value of the plurality of aggregate sentiment values is associated with a time increment within the time period; calculating a curve that models a function of the plurality of aggregate sentiment values across the time period; and determining a momentum indicator based upon characteristics of the curve that models a function of the plurality of aggregate sentiment values across the period of time.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, most notably marketing and sales activities. In addition, the “calculating” limitation falls within the Mathematical Concepts grouping of abstract ideas due to the mathematical calculations performed.
	Accordingly, the claim recites an abstract idea and dependent claim 6 further recites the abstract idea.

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 5 includes various elements that are not directed to the abstract idea under 2A. These elements include the generic elements described in the Applicant’s specification in at least Para 00296-00306. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition the “receiving” step of Claim 5 recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 5 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 7, it is directed to a method, however the claim is directed to a judicial exception without significantly more. Claim 7 is directed to the abstract idea of assessing indicators of sentiment.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 7, claim 7 recites assigning a half life parameter; obtaining a diminishing rate from the half life parameter; assigning a seasoning period; 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, most notably marketing and sales activities. In addition, the “calculating” limitations fall within the Mathematical Concepts grouping of abstract ideas due to the mathematical calculations performed. Furthermore, the “assigning” and “identifying” limitations fall within the Mental Processes grouping of abstract ideas for they are concepts that can be performed in the human mind.
	Accordingly, the claim recites an abstract idea.

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 7 includes various elements that are not directed to the abstract idea under 2A. These elements include the generic elements described in the Applicant’s specification in at least Para 00296-00306. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claim 7 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 8-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 8-10 are directed to the abstract idea of assessing indicators of sentiment.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 8, claim 8 recites assigning a half life parameter; obtaining a diminishing rate from the half life parameter; assigning a seasoning period; obtaining a first reported general sentiment score; obtaining a general sentiment score over a plurality of time increments over a time period; identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged; assigning a neutral general sentiment score; assigning an information decay factor; calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, most notably marketing and sales activities. In addition, the “calculating” limitations fall within the Mathematical Concepts grouping of abstract ideas due to the mathematical calculations performed. Furthermore, the “assigning” and 
	Accordingly, the claim recites an abstract idea and dependent claims 9-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Furthermore, there are no additional elements that would integrate the judicial exception into a practical application.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 8 includes various elements that are not directed to the abstract idea under 2A. These elements include the generic elements described in the Applicant’s specification in at least Para 00296-00306. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claim 8 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Sommer et al. (US 2010/0262454 A1) in view of Bala et al. (US 2015/0142520 A1).
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject 
	Referring to Claim 1, Sommer teaches a method of assessing aggregate sentiment over a plurality of time increments of a time period, the method comprising:
	assigning a maximum aggregation factor that is associated with a particular time period (Sommer: Para 0113 via assigning a maximum aggregation factor that is associated with a particular time period (the cumulative sentiment score (aggregation factor), being strongly influenced by the historical sentiment score, begins (assigning) at its maximum value and decays until (associated particular time period) the age-degraded score falls below its minimum).
	However, Sommer does not explicitly disclose the limitations of Claim 1 which state receiving a plurality of time increments over the time period, wherein each time increment has a characteristic baseline incremental sentiment value (BISV) and incremental sentiment value (ISV); for each time increment, subtracting the BISV from the ISV to form a BISV/ISV difference value; normalizing the BISV/ISV difference value by dividing by the maximum possible difference, thereby determining a modulator; for each time increment, assigning a value to a recency of the particular time increment to a most recent incremental sentiment value update event, thereby determining a decay factor.
	Bala though, with the teachings of Sommer, teaches of
	

	for each time increment, subtracting the BISV from the ISV to form a BISV/ISV difference value (Bala: Para 0201 and Fig 15 via relative percentage change (each BISV/ISV difference value) in a ticker (each time increment) display is the difference between (subtracting) the previous value (aggregated ISV, or BISV) and (from) the current value (incremental sentiment value, or ISV));
	normalizing the BISV/ISV difference value by dividing by the maximum possible difference, thereby determining a modulator (Bala: Para 0110, 0201 via the relative percentage change (BISV/ISV difference value) divided by the global maximum (maximum possible difference) produces the normalized Observer Concentration Metric (modulator));
	for each time increment, assigning a value to a recency of the particular time increment to a most recent incremental sentiment value update event, thereby determining a decay factor (Bala: Para 0075, 0104 via a step function (for each time increment) determines (assigning) the value of the sentiment score set at the most recently (particular time increment) updated time (recency value) that persists until the next updating time mark (event), wherein a freshness decay rate (decay factor) decays the shelf life of each observation).

	In addition, the combination of Sommer/Bala teaches the limitations of Claim 1 which state
	modulating the maximum aggregation factor associated with a particular time period by multiplying a determined modulator and a determined decay factor associated with each time increment within the evaluated time interval (Sommer: Para 0059, 0111-0113, Fig 10 via a reduction (modulating) in the maximum cumulative sentiment score (aggregation factor) is achieved by multiplying it by the combination of a topic-based percentage change (determined modulator) in sentiment over that time period (each time increment) and the decay (determined decay factor) corresponding to (associated with) the period (particular time period) during which the score is age-degraded (evaluated time period));


	Referring to Claim 2, Sommer/Bala teaches the method of claim 1, wherein a most recent incremental sentiment value update event is selected from events that have previously occurred (Sommer: Para 0114-0118, Figs 5 and 10 via for each historical (previously occurred) event (selected from previous events), an age-degraded sentiment score is calculated, with the greatest actionability value being associated with the most recent event updating the corresponding incremental sentiment score).

	Referring to Claim 3, Sommer/Bala teaches the method of claim 1, wherein each baseline incremental sentiment value of each of the plurality of time increments is the same across the time period (Bala: Para 0042, 0162 via provide observers with precise numerical representations (incremental value) of the most current possible sentiment along with a temporal (plurality of time increments) history (baseline) of this numerical sentiment representation displayed over a selectable time range (time period), including the same or a different row or column).

	Referring to Claim 4, Sommer/Bala teaches the method of claim 1, wherein a baseline incremental sentiment value of any one time increment within the time period can differ from a baseline incremental sentiment value of a different time increment within the time period (Bala: Para 0042, 0162 via provide observers with precise numerical representations (incremental value) of the most current possible sentiment along with a temporal (plurality of time increments) history (baseline) of this numerical sentiment representation displayed over a selectable time range (time period), including the same or a different row or column).

	Referring to Claim 5, Sommer teaches a method of assessing a momentum indicator of a time period (Sommer: Para 0010-0012, 0067 via within a predefined timeframe (time period), monitor changes in the movement (momentum) of the value (indicator) of the metric as well as the publication), the method comprising:
	receiving a plurality of aggregate sentiment values, wherein each aggregate sentiment value of the plurality of aggregate sentiment values is associated with a time increment within the time period (Sommer: Para 0013, 0038-0039, 0100 via an analytical method constructs a document sentiment vector space, in near real-time (time increments), using (over) historical (time period), with sentiment/value maps impacting the topic's cumulative sentiment score (aggregation values));
	However, Sommer does not explicitly disclose the limitations of Claim 5 which state calculating a curve that models a function of the plurality of aggregate sentiment values across the time period and determining a momentum indicator 
	Bala though, with the teachings of Sommer, teaches of 
calculating a curve that models a function of the plurality of aggregate sentiment values across the time period (Bala: Para 0085 via in depicting aggregate temporal behavior of the sentiment index (aggregate sentiment values) over (across) a window (period) of time, a consumer is able to view a curve representing (models) the moving average of the index (function) over time);
	determining a momentum indicator based upon characteristics of the curve that models a function of the plurality of aggregate sentiment values across the period of time (Bala: Para 0058, 0085 via movement (momentum) and content selection (indicator) algorithms enable rapid consumption and feedback acquisition affect the behavior of the sentiment index (aggregate sentiment values) over (across) a window (period) of time, a consumer is able to view a curve representing (models) the moving average of the index (function) over time).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sommer with the teachings of Bala in order to have calculating a curve that models a function of the plurality of aggregate sentiment values across the time period and determining a momentum indicator based upon characteristics of the curve that models a function of the plurality of aggregate sentiment values across the period of time. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Referring to Claim 6, Sommer/Bala teaches the method of claim 5, wherein the curve is a linear fit, and the momentum indicator is the slope of the linear fit (Bala: Para 0087, 0122 via aggregated temporal behavior is depicted over selectable windows of time by displaying computed polynomial fit curves of selectable degree including an indication of the slope (momentum) of a fitted linear curve segment).

	Referring to Claim 7, Sommer teaches a method of assessing composite sentiment over a plurality of time increments of a time period (Sommer: Para 0116, Fig 11 via step 1106 finds a ranking score of a publication by forming a cumulative (composite) effect, over time, of the sentiment score and the semantic similarity score (composite sentiment), predicated on sentimentality reflected in the historical (time increments of a time period) sentiment), the method comprising:
	assigning a half life parameter (Sommer: Para 0111, Fig 5 via step 508 depicts how a freshness factor and its associated sentiment threshold or minimum sentiment score (parameter) is associated with a publication's actionability, starting high, remaining fixed for a short period, then declining substantially over the latter (assigning) extent (latter half) of its life);
	obtaining a diminishing rate from the half life parameter (Sommer: Para 0111, Fig 5 via actionability declines substantially over the latter extent
(latter half) of its life, such that fresh publications are retained and stale historical documents discarded per the sentiment threshold or minimum sentiment score (parameter) in step 508, as actionability diminishes);

	However, Sommer does not explicitly disclose the limitations of Claim 7 which state obtaining a first reported general sentiment score; obtaining a general sentiment score over a plurality of time increments over a time period; identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged; assigning a neutral general sentiment score; assigning an information decay factor; calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number of time periods that the general sentiment score has remained unchanged, (c) the assigned neutral general sentiment score, and (d) the assigned information decay factor; obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period; calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score, wherein said long-term scores are updated based on factors selected from the group consisting of a fade-adjusted general sentiment score, diminishing rate, a seed value of the long-term score, and the most recent previous long-term score.
	Bala though, with the teachings of Sommer, teaches of 
	obtaining a first reported general sentiment score (Bala: Para 0117, 0151, 0188, Fig 7 via overall value score is a crowd-based (general) sentiment, collected (obtaining) as the first within a time based series of samples (reported));

	identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged (Bala: Para 0117, 0151 via maintains a constant (unchanged) crowd-based (general) sentiment value (score) for a period of time);
	assigning a neutral general sentiment score (Bala: Para 0078, 0151 via a value is considered neutral when lower crowd-based (general) sentiment values (score) are negative and higher values are positive);
	assigning an information decay factor (Bala: Para 0015, 0104 via crowd strength data (information) quality is a numerical value (factor) indicative (assigning) of the freshness decay regarding user feedback, used in calculating an overall (general) sentiment value (score), a number that exponentially decays the shelf life of an observation over time);
	calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time (Bala: Para 0117, 0151, 0188, Fig 7 via overall value score is a crowd-based (general) sentiment, collected (obtaining) within a time based series of samples, each collected at a particular (given) point in time), (b) a number of time periods that the general sentiment score has remained unchanged (Bala: Para 0117, 0151 via maintains a constant (unchanged) crowd-based (general) sentiment value (score), with the sample collected at a particular point in time and sampled repeatedly over a period of time (number of time 
	obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period (Bala: Para 0114-0117, 0151 via sample observations (obtaining) over the freshness de-compounding period (seasoning period) to determine the average percent change (adjusted) in sentiment value as the decay (fade) rate and combine with an initial (seed) long term sentiment value (score) accumulation metric indicative of the sustainability of the sentiment level observed over extended time periods in crowd-based sentiment index (score));
	calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score (Bala: Para 0074, 0114-0117, Fig 1 via the initial (seed) long term sentiment value(score) indicates sustainability of the sentiment level observed over extended time periods in crowd-based sentiment index (score) is considered alongside additional (present) long term sentiment score numerical values (calculating) associated with the current time mark (most current), updated as additional time marks 11 (time period between) accrue), wherein said long-term scores are updated based on factors selected from the group consisting of a fade-adjusted 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sommer with the teachings of Bala in order to have obtaining a first reported general sentiment score; obtaining a general sentiment score over a plurality of time increments over a time period; identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged; assigning a neutral general sentiment score; assigning an information decay factor; calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number of time periods that the general sentiment score has remained unchanged, (c) the assigned neutral general sentiment score, and (d) the assigned information decay factor; obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period; calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score, wherein said long-term scores are updated based on factors selected from the group consisting of a fade-adjusted general sentiment score, diminishing rate, a seed value of the long-term score, and the most recent previous long-term score. The motivations behind this being the teachings, suggestions, and motivations in 

	Referring to Claim 8, Sommer teaches a method of assessing a volume-modulated composite sentiment over a plurality of time increments of a time period (Sommer: Para 0076, 0116, Fig 11 via step 1106 finds (assessing) a ranking score by forming a cumulative (composite) effect, over time (time period), of the sentiment score and the semantic similarity score (composite sentiment), predicated on sentimentality reflected in the historical (time increments) sentiment, weighted (modulated) by freshness and companion voting volume (volume-modulated), the method comprising:
	assigning a half life parameter (Sommer: Para 0111, Fig 5 via step 508 depicts how a freshness factor and its associated sentiment threshold or minimum sentiment score (parameter) is associated with a publication's actionability, starting high, remaining fixed for a short period, then declining substantially over the latter (assigning) extent (latter half) of its life);
	obtaining a diminishing rate from the half life parameter (Sommer: Para 0111, Fig 5 via actionability declines substantially over the latter extent
(latter half) of its life, such that fresh publications are retained and stale historical documents discarded per the sentiment threshold or minimum sentiment score (parameter) in step 508, as actionability diminishes);
	assigning a seasoning period (Sommer: Para 0095, Fig 5 via a monitoring period (seasoning period) begins at the publication date of the document);

	calculating an average per-time-increment volume associated with each time increment across a plurality of time increments within a time period (Sommer: Para 0085, 0105-0106 via aggregate temporal (across a plurality of time increments) behavior of a news item count (volume) index is depicted over selectable windows of time (time period) by displaying a curve representing a computed (calculating) exponential moving average (average per-time-increment));
	determining that a particular time increment within the plurality of time increments is associated with a relative volume spike in comparison to other time increments within the time period (Sommer: Para 0085, 0105-0106 via aggregate temporal behavior (during a particular time increment) of a news item count (volume) index is depicted over selectable windows of time (time period) by displaying a curve representing a computed (determining) exponential (spike) moving (compared with other time increments) average);
	calculating a maximum volume spike within the time period (Sommer: aggregate temporal behavior of a news item count (volume) index is depicted over selectable windows of time (time period) by displaying a curve representing a computed (calculating) global maximum exponential (spike) moving average);
	However, Sommer does not explicitly disclose the limitations of Claim 7 which state obtaining a first reported general sentiment score; obtaining a general 
	Bala though, with the teachings of Sommer, teaches of
obtaining a first reported general sentiment score (Bala: Para 0117, 0151, 0188, Fig 7 via overall value score is a crowd-based (general) sentiment, collected (obtaining) as the first within a time based series of samples (reported));
	obtaining a general sentiment score over a plurality of time increments over a time period (Bala: Para 0117, 0151 via each crowd-based (general sentiment 
	identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged (Bala: Para 0117, 0151 via maintains a constant (unchanged) crowd-based (general) sentiment value (score) for a period of time);
	assigning a neutral general sentiment score (Bala: Para 0078, 0151 via a value is considered neutral when lower crowd-based (general) sentiment values (score) are negative and higher values are positive);
	assigning an information decay factor (Bala: Para 0015, 0104 via crowd strength data (information) quality is a numerical value (factor) indicative (assigning) of the freshness decay regarding user feedback, used in calculating an overall (general) sentiment value (score), a number that exponentially decays the shelf life of an observation over time);
	calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time (Bala: Para 0117, 0151, 0188, Fig 7 via overall value score is a crowd-based (general) sentiment, collected (obtaining) within a time based series of samples, each collected at a particular (given) point in time), (b) a number of time periods that the general sentiment score has remained unchanged (Bala: Para 0117, 0151 via maintains a constant (unchanged) crowd-based (general) sentiment value (score), with the sample collected at a particular point in time and sampled repeatedly over a period of time (number of time periods)), (c) the assigned neutral general sentiment score (Bala: Para 0078, 0151 via a value is considered (assigned) neutral when lower crowd-based (general) 
	obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period (Bala: Para 0114-0117, 0151 via sample observations (obtaining) over the freshness de-compounding period (seasoning period) to determine the average percent change (adjusted) in sentiment value as the decay (fade) rate and combine with an initial (seed) long term sentiment value (score) accumulation metric indicative of the sustainability of the sentiment level observed over extended time periods in crowd-based sentiment index (score));
	calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score (Bala: Para 0074, 0114-0117, Fig 1 via the initial (seed) long term sentiment value(score) indicates sustainability of the sentiment level observed over extended time periods in crowd-based sentiment index (score) is considered alongside additional (present) long term sentiment score numerical values (calculating) associated with the current time mark (most current), updated as additional time marks 11 (time period between) accrue), wherein said long-term scores are updated based on factors selected from the group consisting of a fade-adjusted general sentiment score, diminishing rate, a seed value of the long-term score, and the most recent previous long-term score (Bala: Para 0074, 0114-0117, 0151, Fig 
	assigning an attenuation factor that is configured to amplify a particular long-term score (Bala: Para 0090-0091, 0114-0117 via a root mean square error, or RMSE (attenuation factor) is computed (assigning) between the actual long term sentiment index (score) time series and a trend curve (configured) as an amplification for graphical display);
	modulating the calculated present long-term score based on the assigned attenuation factor (Bala: Para 0090-0091, 0114-0117 via the RMSE (attenuation factor) is computed (assigned) between the actual long term sentiment index (score) time series and a trend curve in a desired scale (modulating)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sommer with the teachings of Bala in order to have obtaining a first reported general sentiment score; obtaining a general sentiment score over a plurality of time increments over a time period; identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged; assigning a neutral general sentiment score; assigning an information decay factor; calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number of time periods that the general sentiment score has remained unchanged, (c) the assigned neutral general sentiment score, and (d) the assigned information decay factor; obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the 
	
	Referring to Claim 9, Sommer/Bala teaches the method of claim 8, wherein the calculated present long-term score is modulated by multiplying the calculated present long-term score by the assigned attenuation factor (Bala: Para 0114-0117 via apply the average (moldulated) freshness decay (assigned attenuation) weighting (multiplying) factor to the long term sentiment value to arrive at (calculated) an updated (present) long term sentiment value for the new sampling period).

	Referring to Claim 10, Sommer/Bala teaches the method of claim 8, wherein the assigned attenuation factor is adjustable (Bala: Para 0114-0117, 0160 via apply the average (moldulated) freshness decay

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623